Citation Nr: 1400862	
Decision Date: 01/08/14    Archive Date: 01/23/14

DOCKET NO.  04-22 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right ankle disorder, to include as secondary to the service-connected left ankle disability. 

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the service-connected left and right ankle disability.


ATTORNEY FOR THE BOARD

S. Finn, Counsel 


INTRODUCTION

The appellant served on active duty from January 1985 to March 1988, December 1988 to January 1991, and September 2001 to March 2002. The appellant had numerous periods of inactive duty for training (INACDUTRA) and active duty for training (ACDUTRA) while serving with the California Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. In August 2003, the RO denied service connection for a right knee disorder and reopened and denied the claim of service connection for a right ankle disorder.

In a May 2004 substantive appeal, the appellant requested a personal hearing before the Board at the local RO. He withdrew his hearing request in June 2004. 38 C.F.R. § 20.702(e) (2013).

In March 2010, May 2012, and February 2013, the Board remanded the claims for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

The issue of service connection for a right knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is in approximate balance as to whether the appellant's right ankle disability was caused or aggravated by a period of ACDUTRA.


CONCLUSION OF LAW

The criteria for the establishment of service connection for a right ankle disability are approximated.  38 U.S.C.A. §§ 101 (2)-(24), 1101, 1110, 1112, 1113, 5107, 1153 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.303, 3.307, 3.309, 3.310 (2013).





REASONS AND BASES FOR FINDING AND CONCLUSION

Given the granting of the benefit, any further development or notification action under the Veterans Claims Assistance Act of 2000 (VCAA) would not avail the claimant. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013).

The appellant asserts that he initially incurred a right ankle disability during active service and subsequently reinjured it during his periods of ACDUTRA. The appellant was discharged from the Army National Guard effective June 18, 2004. The Board presently grants the claim based on his period of ACDUTRA.

In general, every "Veteran" shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. §§ 1111, 1132; 38 C.F.R. § 3.304.

A "Veteran" is a person "who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). "Active duty" generally means "full-time duty in the Armed Forces, other than active duty for training." 38 U.S.C.A. § 101(21)(A). Aside from active duty, the term "active military, naval, or air service" includes "any period of active duty for training [ADT] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24)(B).

When a claim for service connection is based on a period of ACDUTRA, there must be evidence that the appellant became disabled, as a result of a disease or injury incurred in or aggravated in the line of duty, during the period of active duty for training. See 38 U.S.C.A. § 101(2), (22), (24), 1110; Acciola v. Peake, 22 Vet.App. 320, 324 (2008). In the absence of such evidence, the period of ACUDTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "Veteran." Id.

Although the appellant had a prior period of active duty and is therefore a "Veteran" for that period, he is not necessarily a "Veteran" for the period of ACDUTRA, for the purposes of VA compensation for this claim.

The appellant's complete service treatment records have not been located, despite numerous attempts by the RO and by the Appeals Management Center. VA's duty to consider the benefit-of-the-doubt doctrine is therefore heightened. 

While the appellant has alleged that he initially injured his right ankle at some point from 1986 through 1987 during his first period of active duty, no records have been located substantiating this event. There is some evidence that the appellant may have injured his right ankle during civilian status - for example, in October 1996 the appellant was treated at a Nellis Air Force base medical facility after having fallen from a roof - it was then noted that he had a history of a previous ankle fracture. During the course of treatment in April 1983 and associated with a right ankle fusion, civilian medical examiners noted that the appellant reported right ankle pain "since 1983," a period before his January 1985 service entrance.

However, the only service treatment record obtained indicating an onset of right ankle pain from a medical and factual perspective is an April 2003 Statement of Medical Examination and Duty Status. It reported that the appellant injured his right ankle while on active duty in the line of duty.  It was also noted that the injury was likely to result in a VA claim against the government for future medical care.  There are no other supporting documents which would illuminate any prior symptom history. As noted, VA treatment records further reflect that he was diagnosed with right ankle degenerative joint arthritis and that he underwent a right ankle fusion in 2003.




A service department finding that an injury or disease was incurred or aggravated in line of duty is binding on VA unless it is patently inconsistent with the requirements of laws administered by VA. 38 C.F.R. § 3.1(l) (2013). 

The evidence is at least in balance to show that the appellant's right ankle disability was incurred or aggravated during ACDUTRA. Although the appellant reported having ankle pain prior to his ACUDTRA service in 1983, without medical records or clinical studies his lay statement is not sufficient to show that he had a pre-existing disorder. He clearly, however, experienced an in-service onset of ankle pain for which he was treated during and after his ACDUTRA service.

The weight of the evidence is in approximate balance and the claim will be granted on this basis.


ORDER

Service connection for a right ankle disorder is granted.


REMAND

Given that the appellant's right ankle disorder is granted service connection, the question of whether secondary service connection should be granted remains pending. The case is REMANDED for the following action:

1. Return the entire claims file to the VA physician who conducted the January 2012 VA examination (or a suitable substitute if that VA physician is unavailable) for a medical opinion addendum in light of the recent grant of service connection for a right ankle disability. ANY FURTHER CLINICAL OR OTHER STUDIES MUST BE ACCOMPLISHED IF DEEMED APPROPRIATE BY THE PHYSICIAN OR THE AMC. The VA physician must review all pertinent evidence of record and respond to the following inquiries:

a) Does the appellant have a right knee disorder that was caused or aggravated by any incident of military service; by altered gait or any other mechanism or by any incident of military service? Please state fully why or why not?

b) Does the appellant have a right knee disorder that was caused or aggravated by his service-connected left or right ankle disorder; either by altered gait or any other mechanism or by any incident of military service? Please state fully why or why not?

2.  Thereafter, the issue service connection for a right knee disorder, to include as secondary to the service-connected left and right ankle disabilities, should be readjudicated. If the benefits sought on appeal are not granted, the appellant should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


